Opinion filed July 30, 2009











 








 




Opinion filed July 30,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00068-CR
                                                    __________
 
                             MAKAYLA ARCHELE TRYON, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 238th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CR34713
 

 
                                            M
E M O R A N D U M    O P I N I O N
Makayla
Archele Tryon entered a plea of guilty to the offense of possession of
cocaine.  Pursuant to the plea bargain agreement, the trial court convicted her
of the offense, assessed her punishment at confinement for ten years and a
$1,000 fine, and suspended the imposition of the sentence placing her on
community supervision for five years.  We dismiss the appeal.




At
trial, appellant was represented by retained counsel.  Under the advice of
counsel, she entered into a plea bargain agreement waiving her right to
appeal.  She later hired subsequent counsel to represent her on a motion for
new trial and on appeal.  Appellate counsel filed in this court a motion to
withdraw on the grounds that he had had no contact with appellant.
Pursuant
to our order dated June 18, 2009, the trial court conducted a hearing and
entered the following findings:
1. 
appellant has abandoned her appeal;
2. 
appellant has failed to keep in touch with her retained counsel;
3. 
appellant is not indigent; and
4. 
appellant has waived her right to appeal.
Appellant
has failed to file either the clerk=s
record or the reporter=s
record on the merits.  This failure appears to be due to appellant=s actions.  Appellant has
waived her right to appeal, and the trial court has found that she has
abandoned her appeal.
The
motion to withdraw is granted, and the appeal is dismissed.
 
PER CURIAM
 
July 30, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.